DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “comprising electronic components deployed at least partially within a housing integrated with said core” as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitations “comprising electronic components deployed at least partially within a housing integrated with said core” in line 1-2.  The limitations are  indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor since, it is not clear as to what electronic components are deployed within the housing as claimed.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,9,11,14,16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wrennall (US 4,572,376) in view of Park (US 7,747,347).

Referring to claims 1 and 16.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
(a) a core (10; Figure 5) having a plurality of outward-facing compartments (compartments 24-27) arranged about a central axis (70), said compartments (24-27) being arranged in a plurality of rows (consecutive layer of rows extending radially away from the central axis disposed in section 45) extending parallel to said central axis (radially parallel), each row (compartment of section  45) being subdivided into a plurality of compartments (compartments 24-27), each compartment together with corresponding compartments of other rows forming a layer of compartments arrayed around the central axis (10; see Figure 5; dispenser comprises only one layer); 
(b) a first sleeve (40) overlying said core (10; Figure 5) and coaxial (by means of axis 70) with said core, said first sleeve (40) having an elongated slot (45) extending parallel to said central axis (70), said core (10; Figure 5) being rotatable relative to said first sleeve (40) so that said elongated slot (45) is aligned selectively with one of said rows of compartments (consecutive layer of rows extending radially away from the central axis disposed in section 45) of said core (10; Figure 5); and 
(c) a second sleeve (60) coaxial with said first sleeve (40), said second sleeve (60) having a pattern of staggered openings (openings 64-66; Figure 5), each of said staggered openings being positioned in an axial direction to align with a corresponding one of said layers, said second sleeve being rotatable (radially axially about axis 70) relative to said first sleeve (40) to bring each of said staggered openings (openings 64-66; Figure 5) selectively into alignment with said elongated slot (45), thereby providing access to one of said compartments (compartments 24-27) of said core (10).

Wrennall does not disclose wherein the core comprises a plurality of axially removable cartridges.
Park discloses a mobile medication storage and dispensing apparatus (10; Figure 1) wherein said core (34) comprises a plurality of axially removable cartridges (76; Figure 5), each cartridge (76; Figure 5) including at least one of said rows of said compartments (98), and wherein said removable cartridges (76; Figure 5) can be inserted while said compartments contain pills (pills can be stored in compartments 98 and loaded onto the core 34).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall to include said core comprises a plurality of axially removable cartridges as taught by Park because the cartridges can be loaded outside of the dispenser and loaded onto the core thus allowing only the depleated cartridges to be selectively loaded into the apparatus.
Regarding claim 16, Park discloses a motor disposed within the housing.

Referring to claim 2.  Wrennall in view of Park disclose a pill dispenser (Figure 5) for dispensing medications (21; Figure 4) comprising a plurality of axially removable cartridges (76)
wherein each of said cartridges (76; Figure 5; Park) provides exactly one of said rows of said compartments (row extending radially outwards from center 54 comprising compartments 98; see Park Figure 5), and wherein each of said rows of said compartments includes at least 4 compartments (per section 45 of Wrennall; Figure 5).

Wrennall in view of Park do not disclose wherein each of said rows of said compartments includes at least 7 compartments

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall in view of Park to include the said rows of said compartments includes at least 7 compartments because the rows including at least 7 compartments would allow a larger number of medicaments that can be stored in each said row.

Referring to claim 3.  Wrennall in view of Park disclose a pill dispenser (Figure 5) for dispensing medications (21; Figure 4) comprising a plurality of axially removable cartridges (76) 
wherein each of said cartridges (76; Figure 5; Park) spans a sector of said core (54) of about 36 degrees (see Figure 5) about said central axis.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised a sector of said core to span between about 90 degrees and about 120 degrees about said central axis, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 4.  Wrennall in view of Park disclose a pill dispenser (Figure 5) for dispensing medications (21; Figure 4) comprising a plurality of axially removable cartridges (76)
wherein said core (54; Figure 4; Park) further comprises a support structure (36), and wherein each of said cartridges (76) has at least one engagement feature (front narrow portion of cartridge 76) for engaging a complementary engagement feature of said support structure (opening between 36 and 34; see Figures 3A and 5).

Referring to claim 5.  Wrennall in view of Park disclose a pill dispenser (Figure 5) for dispensing medications (21; Figure 4) comprising a plurality of axially removable cartridges (76) comprising 
a closure arrangement (lid 94; Figure 5; Park) for retaining said medications, vitamins and/or dietary supplements within said compartments (98) prior to insertion of said cartridges (76) into the pill dispenser.

Referring to claim 8.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
wherein said first sleeve (40; Figure 5) and/or said second sleeve (60) is formed with an end wall (downward perimeter wall of 40) having a cartridge-insertion opening (bottom of 40), said cartridge-insertion opening (bottom of 40) being shaped to selectively allow removal and insertion of one of said cartridges (member 10 can be removed and selectively insert cartridges) with which said cartridge-insertion opening is aligned (through the bottom of 40).

Referring to claim 9.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
wherein said second sleeve (60) assumes a plurality of distinct positions (positions aligning openings with 65-67 with opening 45) relative to said first sleeve (40) in which a corresponding one of said staggered openings (one opening of 65-67) is in alignment with said elongated slot (45), and 
an additional position for filling (when sleeve 40 and 60 are removed from core 10), and wherein said cartridge-insertion opening (bottom of 40) is aligned for removal or insertion of one of said cartridges (76; Figure 5; Park) only when said second sleeve (60) assumes said additional position (when sleeve 40 and 60 are removed from core 10).
Referring to claim 11.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
wherein said second sleeve (60) further comprises an axial strip  without openings (portion of surface 63 on 60 without opening) such that, when said axial strip is aligned with said elongated slot (45) of said first sleeve (40), all compartments (compartments 24-27) of said core (10) are closed.

Referring to claim 14.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
wherein said first sleeve (40) has a radially-visible indicator marking (42; Figure 9), and wherein said core (10) and said second sleeve (60) each has a radially-visible index surface marked (markings 12 and 68 respectively; Figure 5) to indicate which row of compartments and which staggered opening is aligned with said elongated slot (45; see configurations of the openings in Figure 5).

Referring to claims 17 and 18.  Wrennall discloses a pill dispenser (Figure 5) for dispensing medications, vitamins and/or dietary supplements (21; Figure 4) comprising:
wherein a number of said compartments in each of said rows (consecutive layer of rows extending radially away from the central axis comprise 7 compartments in each row) is greater than a number of said compartments in each of said layers (layer comprises 4 compartments), and wherein an axial dimension of the pill dispenser (length of member 70 as seen in Figure 6) is larger than an outer diameter of the pill dispenser (outer diameter of the height of 40 as seen in Figure 6).


    PNG
    media_image1.png
    596
    839
    media_image1.png
    Greyscale


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wrennall (US 4,572,376) in view of Park (US 7,747,347) and further in view of Oh (US 2010/0121274 A1).

Referring to claim 6.  Wrennall in view of Park do not disclose wherein said refill kit further comprises a tray configured for receiving said plurality of said cartridges of said refill kit, and wherein said closure arrangement includes a lid for said tray.
Oh discloses a packing body for an apparatus (Figure 1) wherein said refill kit (11; Figure 9) further comprises a tray (tray 111) configured for receiving said plurality of said cartridges (110) of said refill kit (11; Figure 9), and wherein said closure arrangement includes a lid (112) for said tray (111).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall in view of Park to include a refill kit further comprises a tray configured for receiving said plurality of said cartridges of said refill kit, and wherein said closure arrangement includes a lid for said tray as taught by Oh because transportation and storage of new cartridges can be made more readily accessible.

Referring to claim 7.  Oh discloses a packing body for an apparatus (Figure 1) wherein said refill kit (11; Figure 9) further comprises said closure arrangement (37; Figure 8) comprises a sealing layer of polymer film applied to seal said compartments (see packaging of 37 in Figure 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wrennall (US 4,572,376) in view of Park (US 7,747,347) and further in view of Bartolome (DE 69830219).

Referring to claim 10.  Wrennall in view of Park do not disclose wherein said core further comprises a support structure, and wherein each of said plurality of cartridges is color-coded to indicate a corresponding position of insertion relative to said support structure.
Bartolome discloses a storage container for cartridges (Figure 9) wherein said core further comprises a support structure (62), and wherein each of said plurality of cartridges (16) is color-coded to indicate a corresponding position of insertion relative to said support structure (Colored notes or indicia 61are on an upper section 62 (please refer 9 ) of the cassette holder 40 provided that to the colored indicia on cassettes 16 and maintenance modules 20 fit to allow the correct placement of the two in the garage; per Bartolome).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall in view of Park to include wherein each of said plurality of cartridges is color-coded to indicate a corresponding position of insertion relative to said support structure as taught by Bartolome because color coding the cartridges can quickly alert a user to the correct location for insertion of the cartridge in the dispenser.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wrennall (US 4,572,376) in view of Park (US 7,747,347) and further in view of Parve (US 7,909,212).   

Referring to claim 12.  Wrennall in view of Park do not disclose wherein said second sleeve further comprises an axially-extended opening.
Parve discloses a closure for a container (10; Figure 5) wherein said second sleeve (16) further comprises an axially-extended opening (46) such that, when said axially-extended opening (46) is aligned with said elongated slot (54) of said first sleeve (14), all compartments of one row of said core are accessible (see Figure 5).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall in view of Park to include a second sleeve further comprises an axially-extended opening as taught by Parve because the interior of the core can be more readily accessible by a user.

Referring to claim 13.  Wrennall in view of Park do not disclose a cover selectively deployable to cover all openings of said first and second sleeves.
Parve discloses a closure for a container (10; Figure 5) wherein a cover (18) selectively deployable to cover all openings of said first (16) and second sleeves (14).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Wrennall in view of Park to include a cover selectively deployable to cover all openings of said first and second sleeves as taught by Parve because the interior can be protected from debris when the dispenser is not is use.

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651